         Case 8:16-cr-00356-TDC Document 60 Filed 06/03/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

        v.
                                                     Criminal Action No. TDC-16-0356
 PAUL KEITH HAYES,

        Defendant.



                                          ORDER

       On May 29, 2019, Defendant Paul Keith Hayes filed a Motion to Terminate Supervised

Release. ECF No. 56. On May 31, 2019, the Government filed a response to Hayes’s Motion,

stating that it and Hayes’s United States Probation Officer do not oppose early termination to

Hayes’s supervised release. ECF No. 58. Accordingly, it is hereby ORDERED that Hayes is

DISCHARGED from Supervised Release and that the proceedings in the case be terminated.



Date: June 3, 2019                                               /s/
                                                  THEODORE D. CHUANG
                                                  United States District Judge
